Cite as 2015 Ark. App. 580




                ARKANSAS COURT OF APPEALS
                                      DIVISION I
                                      No. CV-15-1



                                                 Opinion Delivered   October 21, 2015

 TIERRA STEWART and RANDALL   APPEAL FROM THE DREW
 STEWART                      COUNTY CIRCUIT COURT
                   APPELLANTS [NO. CV-2012-0058-4]

 V.                                              HONORABLE DON GLOVER,
                                                 JUDGE
 ESTATE OF BOBBY NOLAN
 HERRING                      SUPPLEMENTAL ADDENDUM
                     APPELLEE ORDERED


                          BRANDON J. HARRISON, Judge

       Tierra and Randall Stewart appeal a June 2014 circuit court order awarding Bobby

Herring’s guardianship estate a $42,355 judgment against Tierra individually and a $9,900

judgment against Tierra and Randall. We do not reach the merits of the Stewarts’ appeal

because of addendum deficiencies.

       Arkansas Supreme Court Rule 4-2(a)(8) requires an addendum to contain all

documents in the record that “are essential for the appellate court to confirm its

jurisdiction, to understand the case, and to decide the issues on appeal.” Specifically, the

rule requires the appellant to include in the addendum “any motion to extend the time to

file the record on appeal, and any related response, reply, or exhibit” and “any order

extending the time to file the record on appeal.” Ark. Sup. Ct. R. 4-2(a)(8)(A)(i) (2015).
                                             1
                                  Cite as 2015 Ark. App. 580



The Stewarts have failed to include the motion and order to extend the time to file the

record on appeal in their addendum. Also missing from the addendum are all pleadings

and orders filed in the case, including ones about default judgment. The appealed June

2014 order expressly considers Plaintiff’s Exhibits 8, 9, 10, and 11, and Defendant’s

Exhibit 13. We therefore need copies in the addendum of all the exhibits the circuit

court referenced in its June 2014 order and any of the 35 trial exhibits that are necessary

for us to understand and decide the appeal. Ark. Sup. Ct. R. 4-2(a)(8)(A)(i).

        We direct the Stewarts to correct these deficiencies by filing a supplemental

addendum within seven calendar days from the date of this opinion. Ark. Sup. Ct. R. 4-

2(b)(4). The list of deficiencies mentioned here is not necessarily an exhaustive one. We

encourage the Stewarts to review our rules before filing a supplemental addendum and

correct any deficiencies or inaccuracies in addition to those that we have mentioned

specifically.

        Supplemental addendum ordered.

        ABRAMSON and BROWN, JJ., agree.

        Joseph P. Mazzanti III, for appellants.

        Hashem Law Firm, PLC, by: Hani W. Hashem, for appellee.




                                                  2